J-S42003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellee

                       v.

RODNEY DERRICKSON,

                             Appellant                        No. 207 EDA 2015


                Appeal from the PCRA Order December 2, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004725-1994


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED AUGUST 12, 2015

       Appellant, Rodney Derrickson, appeals pro se from the order denying

his serial petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       On October 20, 1995, following his conviction for, inter alia, second

degree murder, the trial court sentenced Appellant to a term of life in prison.

On November 13, 1996, this Court affirmed Appellant’s judgment of

sentence, and on May 15, 1997, the Pennsylvania Supreme Court denied

Appellant’s    petition     for   allowance    of   appeal.     Commonwealth     v.

Derrickson, 688 A.2d 1226 (Pa. Super. 1996) (unpublished memorandum),

appeal denied, 695 A.2d 783 (Pa. 1997).
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42003-15


      On January 7, 2013, Appellant filed the instant PCRA petition, which

appears from the record to be his seventh. On November 7, 2014, the PCRA

court provided Appellant with notice of its intent to dismiss the PCRA petition

without a hearing pursuant to Pa.R.Crim.P. 907, and on December 2, 2014,

the PCRA court denied Appellant’s petition. Appellant filed a timely appeal

on December 15, 2014. Both the PCRA court and Appellant have complied

with Pa.R.A.P. 1925.

      On appeal, the crux of Appellant’s argument is that the PCRA court

erred in failing to apply the holding from Miller v. Alabama, ___ U.S. ___,

132 S. Ct. 2455 (2012), retroactively.       Appellant’s Brief at 9-25.    After

review, we conclude that Appellant is entitled to no relief.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA

court’s determination is free of legal error. Commonwealth v. Phillips, 31
A.3d 317, 319 (Pa. Super. 2011) (citing Commonwealth v. Berry, 877
A.2d 479, 482 (Pa. Super. 2005)).       The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.

Id. (citing Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super.

2001)).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature and the court may not


                                     -2-
J-S42003-15


ignore it in order to reach the merits of the petition.        Commonwealth v.

Murray, 753 A.2d 201, 203 (Pa. 2000). A judgment of sentence “becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”                42 Pa.C.S. §

9545(b)(3).

        Our review of the record in the case at bar reflects that Appellant’s

judgment of sentence became final on August 13, 1997, ninety days after

the Pennsylvania Supreme Court denied allowance of appeal and the time for

seeking a writ of certiorari in the United States Supreme Court expired. U.S.

Sup. Ct. Rule 13. Thus, in order to be timely, Appellant was required to file

his PCRA petition on or before August 13, 1998. Nevertheless, Appellant did

not file the instant PCRA petition until January 7, 2013.              Accordingly,

Appellant’s PCRA petition is patently untimely.

        However, the PCRA court may receive an untimely petition when the

petition alleges, and the petitioner proves, that any of the three limited

exceptions to the time for filing the petition, set forth at 42 Pa.C.S. §

9545(b)(1)(i), (ii), and (iii), is met.1         A petitioner invoking one of these


____________________________________________


1
    The exceptions to the timeliness requirement are:

        (i)    the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
(Footnote Continued Next Page)


                                           -3-
J-S42003-15


exceptions must file his petition within sixty days of the date the claim could

first have been presented. 42 Pa.C.S. § 9545(b)(2). In order to be entitled

to the exceptions to the PCRA’s one-year filing deadline, “the petitioner must

plead and prove specific facts that demonstrate his claim was raised within

the sixty-day time frame” under section 9545(b)(2).        Carr, 768 A.2d at

1167.

        Our review of the record reflects that Appellant attempted to invoke

the third exception to the PCRA timeliness requirements, i.e., “the right

asserted is a constitutional right that was recognized by the Supreme Court

of the United States or the Supreme Court of Pennsylvania after the time

period provided in this section and has been held by that court to apply

retroactively.” 42 Pa.C.S. § 9544(b)(1)(iii). Specifically, Appellant asserted

that the United States Supreme Court decision in Miller provides him relief.

                       _______________________
(Footnote Continued)

        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii)  the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply
        retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                            -4-
J-S42003-15


PCRA Petition, 1/7/13, at 3.     In Miller, the United States Supreme Court

held that “mandatory life-without-parole sentences for juveniles” violate the

Eighth Amendment’s prohibition of cruel and unusual punishment.            Miller,
132 S. Ct. at 2463–2464.

      After review of Appellant’s argument, we conclude that he is not

entitled to PCRA relief.    In Commonwealth v. Cunningham, 81 A.3d 1

(Pa. 2013), cert. denied sub nom. Cunningham v. Pennsylvania,                 ___

U.S. ___, 134 S. Ct. 2724 (2014), our Pennsylvania Supreme Court ruled

that Miller does not apply retroactively to sentences which became final

before June 25, 2012, the date the decision in Miller was filed.          Because

Appellant’s judgment of sentence became final well before June 25, 2012,

the decision in Miller affords him no relief.

      Consequently, because Appellant’s PCRA petition was untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address any claims

presented and grant relief.     See Commonwealth v. Fairiror, 809 A.2d
396, 398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to

hear untimely petition).     Likewise, we lack the authority to address the

merits of any substantive claims raised in the PCRA petition. See

Commonwealth        v.     Bennett,   930 A.2d 1264,   1267    (Pa.    2007)

(“[J]urisdictional time limits go to a court’s right or competency to adjudicate

a controversy.”).

      Order affirmed.


                                      -5-
J-S42003-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2015




                          -6-